Citation Nr: 0502708	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-00 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased original evaluation for 
chronic tinea infections of both hands and feet and 
onychomycosis of all toes, rated as 10 percent disabling 
prior to November 26, 2003.  

3.  Entitlement to an increased evaluation for chronic tinea 
infections of both hands and feet and onychomycosis of all 
toes, rated as 30 percent disabling subsequent to November 
26, 2003.  

4.  Entitlement to an increased original evaluation for 
chronic epididymo-orchitis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1996.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a June 2001 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
disagreed and this appeal ensued.  In July 2004, the veteran 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge designated by the Chairman of the 
Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  A copy of the transcript of that 
hearing is in the claims file.  

In this decision, the Board denies increased compensation for 
chronic tinea infections of both hands and feet and 
onychomycosis of all toes.  The issues of entitlement to 
service connection for a low back disability and an increased 
original evaluation for chronic epididymo-orchitis, currently 
rated as 10 percent disabling, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for an increased rating for chronic tinea 
infections of both hands and feet and onychomycosis of all 
toes has been obtained or requested by the RO.  

2.  Prior to November 26, 2003 the veteran's chronic tinea 
infections of both hands and feet and onychomycosis of all 
toes was manifested by exfoliation and itching over an 
exposed surface, but was not manifested by constant itching 
with extensive lesions or marked disfigurement.  

3.  Subsequent to November 26, 2003, the veteran's chronic 
tinea infections of both hands and feet and onychomycosis of 
all toes, was treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
over the previous 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for chronic tinea infections of both hands and feet 
and onychomycosis of all toes prior to November 26, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118 Diagnostic Code 7806 (2002 and 2004).

2.  The criteria for a disability evaluation in excess of 30 
percent for chronic tinea infections of both hands and feet 
and onychomycosis of all toes subsequent to November 26, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118 Diagnostic Code 7806 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The October 2001 Statement of the Case (SOC), and the June 
2003 and March 2004 Supplemental Statements of the Case 
(SSOC) advised the veteran of the laws and regulations 
pertaining to his claims.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial.  The veteran was specifically informed 
that his claim for an increased rating for chronic tinea 
infections of both hands and feet and onychomycosis of all 
toes was being denied because the medical evidence did not 
show that his disability met the criteria for a higher 
rating.  The SOC and SSOCs made it clear to the veteran that 
in order to prevail on his claim, he needed to present 
evidence that his skin disability of the feet and hands met 
the criteria for a higher rating.  The RO sent letters dated 
in March 2001 and June 2003 that told the veteran about the 
VCAA and informed him what evidence the RO would obtain and 
what he needed to do.  The RO obtained service medical 
records, VA treatment records, and provided VA examinations.  
The veteran testified at a personal hearing.  The veteran has 
not indicated that there is any other evidence available, and 
more than one year has passed since he was notified of what 
he needed to do for his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in March 2001, which was 
prior to the June 2001 rating decision.  Therefore, VA has 
complied with the requirements of Pelegrini with respect to 
the timing of the initial VCAA notice.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  



II.  Increased Evaluation for Chronic Tinea Infections 
of Both Hands and Feet and Onychomycosis of All Toes 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 10 percent prior to November 26, 2003 and 
in excess of 30 percent subsequent to November 26, 2003 or at 
any time during the pendency of this appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126 (separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings) (citations omitted); 
see 38 C.F.R. §§ 3.400, 3.500 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

None of the VA treatment notes suggests the veteran suffers 
from constant exudation or itching, or suggests that the 
veteran has extensive lesions or marked disfigurement related 
to his chronic tinea infections of both hands and feet and 
onychomycosis of all toes.  The treatment notes show that the 
veteran began to be treated with steroids in November 2003.  

The veteran underwent a VA examination in January 2004.  The 
examiner noted the veteran began treatment with prednisone in 
November 2003 and that he has taken other steroids since then 
and treatment with ultraviolet light.  The examiner noted 
itching and multiple areas of hyper pigmentation and 
lichenification with excoriations.  The veteran had 
difficulty writing for long periods of time or walking long 
distances. The examiner noted erythematous scaling plaques, 
primarily on the lateral and medial surfaces of his fingers, 
on both the dorsum and palmar surfaces of his palms, also on 
the toes and on both the medial and lateral surfaces of his 
feet.  Distal pulses were normal and there was no edema.  
Motor strength and grip of both hands was normal.  The 
impression was dyshidrotic eczema.  

The schedular criteria by which the veteran's chronic tinea 
infections of both hands and feet and onychomycosis of all 
toes, can be rated have changed, effective August 30, 2002, 
during the pendency of the veteran's appeal.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  In keeping with VA practice and 
appropriate precedent, the rating agency should apply the 
version of the regulation that is most favorable to the 
veteran, since the regulations changed during the pendency of 
his appeal.  See VAOPGCPREC 7-2003.  Therefore, adjudication 
of the increased rating claim for chronic tinea infections of 
both hands and feet and onychomycosis of all toes, must 
include consideration of the old and both sets of new 
criteria.  It is noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000.  

A.  Old rating criteria

Under the old rating criteria a 10 percent rating is 
warranted for chronic tinea infections of both hands and feet 
and onychomycosis of all toes if there is exfoliation, 
exudation or itching, if involving and exposed surface or 
extensive area. 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  A higher rating, of 30 percent, is not warranted 
unless there is constant exudation or itching with extensive 
lesions or marked disfigurement.  Id.  A rating of 50 percent 
is not warranted unless there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

The treatment notes do not show any evidence of extensive 
lesions or marked disfigurement.  The VA examination of 
January 2004 does show some evidence of disfigurement but the 
RO has already assigned a rating of 30 percent effective 
November 26, 2003.  There is no evidence of ulceration or 
crusting, or any systemic or nervous manifestations or 
exceptionally repugnant.  Under the old regulations there is 
no basis for a rating in excess of 10 percent prior to 
November 26, 2003 and no basis for a rating in excess of 30 
percent subsequent to November 26, 2003.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

B.  New rating criteria

Under the new rating criteria a 10 percent rating is 
warranted for chronic tinea infections of both hands and feet 
and onychomycosis of all toes if there is involvement of at 
least 5 percent but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks over the previous 12 
month period.  exposed surface or extensive area. 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2004).  A higher rating, of 30 
percent, is not warranted unless there is involvement of 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total of at least six weeks or more but not constantly, 
during the past 12 month period.  A higher rating, of 60 
percent, is not warranted unless there is involvement of more 
than 60 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12 months.  

The treatment notes do not show that the veteran's skin 
disability covered more than 20 percent of his body or his 
exposed areas, and there is no evidence of any treatment with 
corticosteroids or other immunosuppressive drugs prior to 
November 26, 2003.  There is no basis for a disability rating 
in excess of 10 percent for the veteran's chronic tinea 
infections of both hands and feet and onychomycosis of all 
toes under the new rating criteria prior to November 26, 
2003.  As of November 26, 2003, the VA treatment notes and 
subsequent VA examination show that the veteran has been 
intermittently treated with prednisone and other steroids as 
well as ultraviolet light therapy.  From that point, a 30 
percent rating was warranted.  Id.  There is no basis for a 
higher rating, of 60 percent, because there is no evidence 
that there is involvement of more than 40 percent of the body 
or more than 40 percent of exposed areas, and no evidence of 
constant or near constant treatment with corticosteroids or 
other immunosuppressive drugs.  


ORDER

Entitlement to an increased original evaluation for chronic 
tinea infections of both hands and feet and onychomycosis of 
all toes, rated as 10 percent disabling prior to November 26, 
2003, is denied.  

Entitlement to an increased evaluation for chronic tinea 
infections of both hands and feet and onychomycosis of all 
toes, rated as 30 percent disabling subsequent to November 
26, 2003, is denied.  




REMAND

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, including affording him 
VA examinations.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  Additional examinations for the low back 
disability and chronic epididymo-orchitis are required.  The 
record is not clear as to etiology of the low back 
disability, and the record is not clear as to the nature and 
extent of his chronic epididymo-orchitis.  The veteran should 
be scheduled for a VA examination to ascertain the diagnosis 
and etiology of his low back disability, and a VA examination 
to ascertain the extent of his chronic epididymo-orchitis.  
"[F]ulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Allay v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Stuntman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Because a new examinations is warranted, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington D.C. for the following action:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must request or tell 
the appellant to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The RO should schedule the veteran 
for an examination in order to ascertain 
if he has a low back disability, and, if 
so, whether or not it is related to 
service.  All indicated tests should be 
conducted, and the examiner should review 
the claims folder.  The examiner should 
specifically review the service medical 
records that show treatment for low back 
pain with no specific diagnosis.  If a 
low back disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current low back disability 
was initially manifested during service 
or was otherwise caused by or aggravated 
by service.  A complete rationale for any 
opinion offered should be included.  

3.  The RO should schedule the veteran for 
an examination to determine the nature and 
extent of his disability due to chronic 
epididymo-orchitis.  The examiner should 
specifically address all the 
manifestations of this disability, 
including the number and frequency of  
hospitalizations each year and whether the 
disability is manifested by long-term drug 
therapy, recurrent symptomatic infection 
requiring drainage or frequent 
hospitalization (greater than two per 
year), and/or continuous intensive 
management.  If there is poor renal 
function, the examiner should report the 
presence of constant or recurring albumin; 
hyaline and granular casts; red blood 
cells; transient, slight, or persistent 
edema; constant albuminuria; definite or 
marked decrease in kidney function or 
other organ systems (especially 
cardiovascular); blood urea nitrogen (BUN) 
and creatinine measured as milligrams per 
100 milliliters (mg%); and poor health 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion.  It should be noted whether 
there is a need for regular dialysis.  
Only if the examination findings show 
persistent edema and albuminuria, or BUN 
more than 80 mg%, or creatinine more than 
8 mg%, or marked decreased function of 
kidney or other organ system (especially 
cardiovascular), then the examiner should 
report whether the examination findings 
preclude more than sedentary activity due 
to the applicable findings.  The examiner 
should not any other symptoms associated 
with the veteran's chronic epididymo-
orchitis.  A complete rationale for any 
opinion offered should be included.  

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFFREY J. SCHUELER
	 Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


